DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.

Status of the Claims
Claim 21 has been amended.
Claims 21-40 are pending in the application.

Examiner’s Remarks
In the previous Office action dated 05/11/2022, Claims 21 26, 29, 34, 37 are rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. Patent Application Publication No. 2016/0037434 Al to Gopal et al. ("Gopal") in view of U.S. Publication No. 2013/0315164 Al to Arur et al. ("Arur"). 
While independent claim 21 alone is currently amended to presents additional limitations, independent claims 29 and 37 remain not amended. 
Amended claim 21 is allowed.
Current claim 21 is carefully considered. 
Amendment requires 
determining, based on the resource usage information received from the satellite, current availability of resources at the satellite for serving the terminal; that one or more parameters defined for communication session for the terminal is defined based on (or dependent on) the determined current availability of resource at the satellite, and at least one characteristic associated with the terminal selected from priority, quality of service, billing rates and service subscriptions   
 transmitting, from the terrestrial control center to the satellite, the one or more parameters defined for the communications session.
Following a careful review of Applicant arguments submitted in that regards, upon reconsideration of the cited prior art, U.S. Patent Application Publication No. 2016/0037434 Al to Gopal et al. ("Gopal") in view of U.S. Publication No. 2013/0315164 Al to Arur et al. ("Arur"), the Examiner submits that the combination of steps is not disclosed or taught. Thus, after a careful review the Examiner submits that Applicant argument is find convincing. A subsequent search doesn’t resolve because no new art /or combination of arts is found that teaches the current limitation od claim 21. Therefore, claim 21 is allowed; dependent claims 22-28 are allowed for depending on the allowed independent claim 21.

New Prior art not used/ not teaching the claimed limitations. 
Pub. US 20130223333 A1 to Sahin et al. relates generally to telecommunication systems, and in particular to a satellite RAN and IMS network operative to establish certain calls with reduced latency and selectively using HPA pages to reach satellite UE.
	Pub. US 20130223333 A1 to Sahin et al. discloses see fig. 3 that mobile satellite UE 24 full control in providing Quality of Service (QoS) for various end user services; increase successful call establishment rate without wasting satellite radio resources by using HPA paging only for selected bearer services (e.g., only voice and interactive calls); and charge mobile satellite subscribers for subscribing to HPA as a service.

Applicant argument that the cited reference failed to teach or disclose “inter-satellite links” is not convincing. 
While Applicant recognizes that the cited art teaches communications between satellites and end points/terminals, Applicant however, argues that Gopal merely discloses that the “links” of the cited portion of Gopal merely disclose “inter-satellite links”.
The examiner respectfully disagrees; the Examiner submits that this argument was responded to in the final office action dated 05/11/2022. No currently amended claims 29 and 37 recite “inter-satellite links” as argued by Applicants. No pending claim recites such. Nowhere in the claims, it recited “inter-satellite links” as argued by Applicants. For that reason, after a close review, these claims are rejected. Thus claims 29, 34, 37 and 40 are rejected.

To advance prosecution, Applicant is invited to amend independent claims 29 and 37 similar to independent claim 21.
The Examiner submits that all augments regarding claim 21 have been responded to. Thus, for the same reasons, arguments regarding claims 29 and 37 including similar limitations are responded to.
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29, 34, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gopal et al. US 2016/0037434 A1 in view of Arur et al. US 1023/0315164 A1 hereinafter Arur.


Regarding claim 29. Gopal discloses A terrestrial control center configured to manage communications sessions in a satellite communications network, the terrestrial control center comprising: one or more processing elements; and non-transitory computer-readable storage media storing instructions that, when executed by the one or more processing elements, cause the one or more processing elements to: execute a set up process for establishing a communications session over the satellite communications network between a terminal being served by a satellite of the satellite communications network and an endpoint, fig. 2A, fig. 2B, fig. 5, ground/terrestrial -based system controller (SC) (note SC is connected to Network Operations Center (NOC)) of satellite network shown; [0043]; for communication between a satellite and an endpoint (T2 or T3), system controller (SC) applies required bandwidth levels when making route determinations for packets with either a source or destination address of T2 or T3 in order to satisfy the respective SLAs of that enterprise for its sites T2 and T3; [0047] system controller (SC) provides resource for servicing (or arrangement or set up) for communication: a resource management or planning function (RPF) for instance, such as resource capacity information and resource capacity allocation information; see also SC [0067], wherein the satellite is configured to provide multiple beams for serving terminals, fig. 1, [0034]; multi-beam satellite to terminals; 
in connection with the set up process, process resource usage information received from the satellite serving the terminal for which the communications session is being attempted to be established that is indicative of current availability of resources at the satellite, for that at least one of the multiple beams [0042]; [0043]; satellite report its link conditions to the System Controller for communication with endpoint (T2 or T3); [0047], resource/bandwidth usage information regarding network bandwidth resources of the links, and a current allocation of the network bandwidth resources to each of the links; fig. 1, [0034]; multi-beam;
determine, based on the resource usage information received from the satellite, current availability of resources at the satellite for serving the terminal, [0045], [0046], System Controller determine an available route/path; resource/bandwidth usage information regarding network bandwidth resources of the links, and a current allocation of the network bandwidth resources to each of the links; 
define, based on the determined current availability of resources at the satellite for serving the terminal, one or more parameters for the communications session for the terminal, [0045], [0046], System Controller determine an available route/path; resource/bandwidth usage information regarding network bandwidth resources of the links, and a current allocation of the network bandwidth resources to each of the links;  
transmit, to the satellite, the one or more parameters defined for the communications session, [0046]-[0047]; SC forwards available route/path; resource/bandwidth usage information regarding network bandwidth resources of the links to satellite (update the forwarding table); and 
establish the communications session over the satellite communications network between the terminal and the endpoint according to the one or more parameters defined for the communications session, [0046], [0047]; based on the obtained capacity information, SC updates the respective network node forwarding tables to provide a 25 Mbps route/path from the terminal site T3 to/from the Gateway GWA via the satellite S1, and then to/from the Gateway GWA to the terminal site T2 via the satellite S2.
Gopal does not explicitly disclose that terminal being served by a satellite of the satellite communications network).
Arur discloses terminal being served by a satellite of the satellite communications network, fig. 1, fig. 2; [0044]; terminal 111 is being served by satellite 109 in satellite domain /satellite network 100. 
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Gopal with Arur to provide modification, because satellite base station subsystem (SBSS)) 107 is introduced that implements the necessary modifications and enhancements for efficient operation over a satellite 109 to one or more user terminals 111a-111n., see [0044]. 

Regarding claim 34. Gopal discloses, wherein: the instructions that, when executed by the one or more processing elements, cause the one or more processing elements to execute a set up process for establishing a communications session over the satellite communications network between the terminal and endpoint include instructions that, when executed by the one or more processing elements, cause the one or more processing elements to execute a set up process for establishing a type of communications session having a defined, standard bandwidth, [0045]-[0047]; guaranteed/standard 50 Mbps bandwidth for voice over IP (VOIP) data traffic between its terminal site T2 and its terminal site T3; and 
the instructions that, when executed by the one or more processing elements, cause the one or more processing elements to define one or more parameters for the communications session for the terminal include instructions that, when executed by the one or more processing elements, cause the one or more processing elements to define a bandwidth for the communications session that is less than the defined, standard bandwidth for the type of communications session, [0047]: capacity is less than the required 50 Mbps (25 Mbps).

Regarding claim 37. Gopal discloses A non-transitory, computer-readable storage medium storing instructions for managing communications sessions in a satellite communications network that, when executed by one or more processing elements, cause the one or more processing elements to: 
execute a set up process for establishing a communications session over the satellite communications network between a terminal being served by a satellite of the satellite communications network and an endpoint, fig. 2A, fig. 2B, fig. 5, ground/terrestrial -based system controller (SC) (note SC is connected to Network Operations Center (NOC)) of satellite network shown; [0043]; for communication between a satellite and an endpoint (T2 or T3), system controller (SC) applies required bandwidth levels when making route determinations for packets with either a source or destination address of T2 or T3 in order to satisfy the respective SLAs of that enterprise for its sites T2 and T3; [0047] system controller (SC) provides resource for servicing (or arrangement or set up) for communication: a resource management or planning function (RPF) for instance, such as resource capacity information and resource capacity allocation information; see also SC [0067]; 
in connection with the set up process, process resource usage information received from the satellite serving the terminal for which the communications session is being attempted to be established that is indicative of current availability of resources at the satellite and information , [0042]; [0043]; satellite report its link conditions to the System Controller for communication with endpoint (T2 or T3); [0047], resource/bandwidth usage information regarding network bandwidth resources of the links, and a current allocation of the network bandwidth resources to each of the links; 
determine, based on the resource usage information received from the satellite and information regarding the terminal being served by the satellite, current availability of resources at the satellite for serving the terminal, [0045], [0046], System Controller determine an available route/path; resource/bandwidth usage information regarding network bandwidth resources of the links, and a current allocation of the network bandwidth resources to each of the links; 
define, based on the determined current availability of resources at the satellite for serving the terminal, one or more parameters for the communications session for the terminal, [0045], [0046], System Controller determine an available route/path; resource/bandwidth usage information regarding network bandwidth resources of the links, and a current allocation of the network bandwidth resources to each of the links; 
transmit, to the satellite, the one or more parameters defined for the communications session, [0046]-[0047]; SC forwards available route/path; resource/bandwidth usage information regarding network bandwidth resources of the links to satellite (update the forwarding table); and 
establish the communications session over the satellite communications network between the terminal and the endpoint according to the one or more parameters defined for the communications session, [0046], [0047]; based on the obtained capacity information, SC updates the respective network node forwarding tables to provide a 25 Mbps route/path from the terminal site T3 to/from the Gateway GWA via the satellite S1, and then to/from the Gateway GWA to the terminal site T2 via the satellite S2.
Gopal does not explicitly disclose that terminal being served by a satellite of the satellite communications network).
Arur discloses terminal being served by a satellite of the satellite communications network, fig. 1, fig. 2; [0044]; terminal 111 is being served by satellite 109 in satellite domain /satellite network 100. 
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Gopal with Arur to provide modification, because satellite base station subsystem (SBSS)) 107 is introduced that implements the necessary modifications and enhancements for efficient operation over a satellite 109 to one or more user terminals 111a-111n, see [0044]. 

Regarding claim 40. Gopal discloses, wherein: the instructions that, when executed by the one or more processing elements, cause the one or more processing elements to execute a set up process for establishing a communications session over the satellite communications network between the terminal and endpoint include instructions that, when executed by the one or more processing elements, cause the one or more processing elements to execute a set up process for establishing a type of communications session having a defined, standard bandwidth, [0045]-[0047]; guaranteed/standard 50 Mbps bandwidth for voice over IP (VOIP) data traffic between its terminal site T2 and its terminal site T3; and the instructions that, when executed by the one or more processing elements, cause the one or more processing elements to define one or more parameters for the communications session for the terminal include instructions that, when executed by the one or more processing elements, cause the one or more processing elements to define a bandwidth for the communications session that is less than the defined, standard bandwidth for the type of communications session, [0047]: capacity is less than the required 50 Mbps (25 Mbps).

Allowable Subject Matter
Claims 30-33, 35-36 and 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414